PER CURIAM.
In this jury-tried case, defendant was convicted of voluntary manslaughter, second degree assault, and armed criminal action. Defendant appeals the judgments entered on those convictions and the denial of his Rule 29.15 motion.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).